Per Curiam:

The principal ground urged for reversal is that the court erred in refusing to find as a fact that the small motor was turned over to the defendants to be held as security for the rent of the large motor. The evidence, however, was conflicting upon this question. Mr. Stone, a witness for the defendants, testified that he had made such an arrangement with two directors of the company, Dow Moore and John W. Tate. On the other hand, Mr. Moore denied that it was turned over to be held as security for the rental. Mr. Tate testified that in the only conversation he had’*266with Stone there was nothing said about the terms upon which the defendants would rent the motor. It ;seems to be conceded that the company was to pay $75 monthly rental for the large motor for three months, and that the small motor was delivered to the de--fendants to be held as security for the payment of the purchase price. The court might have found either way upon the conflicting evidence, and therefore it was not error to make the findings requested.
There is nothing to show that the court proceeded upon the theory that the company could not be bound by the contract made with its directors. The plaintiff’s objections to the defendants’ evidence on that ground were overruled, and defendants were permitted to offer proof that such a contract was made. The evidence was not sufficient to satisfy the trial court. There is no question of law for us to decide, and the judgment must be affirmed.